The Honorable Bobby Tullis State Representative Box 277 Mineral Springs, Arkansas 71851
Dear Representative Tullis:
This is in response to your request for an opinion regarding Ark. Stat. Ann. 3-111 (Repl. 1976).  You have asked, specifically, whether a political party committee may reduce the number of precincts for the primary election pursuant to 3-111, or any other appropriate law.
3-111 specifically addresses the establishment of election precincts in all political party primary elections.  There appear to be no other statutory provisions directly addressing this question.  3-111 provides in pertinent part as follows:
   (a) The election precincts, in all political party Primary Elections shall be the same as established by the County Board of Election Commissioners for general elections.  Provided, the County Committee of a political party may change the boundaries of existing precincts or create new precincts, or additional voting boxes within precincts, for the holding of primary elections, but the boundaries of election precincts may not be changed at a date later than the date prescribed in subsection (k) of Section 13 (3-113) of this Article.
It is apparent that the language of 3-111 does not explicitly provide for a reduction in precincts.  Yet it is reasonable to conclude that a reduction may be effected through a change in the boundaries of existing precincts.  3-111 does explicitly authorize such action by a political party committee, and there is no stated prohibition against a resultant reduction in the number of precincts.
This conclusion is reached based upon an interpretation of 3-111 since there is no case law or other statutory enactment on point. It has been stated, however, that votes case in reliance upon lines which have long been recognized by election judges and universally acted on as the true lines will not be excluded, even though such votes were actually cast in the wrong precinct. See, Lovewell v. Bowen, 75 Ark. 452, 88 S.W. 570 (1905).
It should also be noted that the precinct boundaries and voting places within the precincts must be established at least thirty (30) days before any primary election.  Ark. Stat. Ann. 3-113(k) (Repl. 1976).  Any alteration or change after this date will be deemed void.  Id.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.